RECOMMENDED FOR FULL-TEXT PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 15a0073p.06

                    UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT
                                      _________________


 NATHANIEL BRENT, personally and on behalf of his         ┐
 minor children SB and JB; SHERRIE BRENT,                 │
 personally and on behalf of her minor children SB        │
 and JB; AARON BRENT; JAMIE BRENT; ROBERT                 │      No. 14-2367
 BRENT,                                                   │
                                                           >
                               Plaintiffs-Appellants,     │
                                                          │
                                                          │
        v.
                                                          │
                                                          │
 RICK SNYDER, et al.,                                     │
                                 Defendants-Appellees.    │
                                                          ┘
                         Appeal from the United States District Court
                        for the Eastern District of Michigan at Detroit.
                    No. 2:13-cv-13128—Julian A. Cook, Jr., District Judge.
                                 Decided and Filed: April 21, 2015

              Before: GIBBONS, SUTTON, and KETHLEDGE, Circuit Judges.

                                       _________________

                                             ORDER
                                       _________________

       PER CURIAM. This matter is before the court upon consideration of the response to this
court’s order directing Nathaniel Brent to show cause why his adult children Aaron Brent, Jamie
Brent, and Robert Brent should not be removed as appellants in this appeal.

       The district court dismissed the Brents’ lawsuit on September 21, 2014. Nathaniel filed a
notice of appeal on October 17, 2014, well within Appellate Rule 4’s thirty-day limit. See Fed.
R. App. P. 4(a)(1)(A). The notice identifies “all plaintiffs” as appellants, but only Nathaniel’s
signature appears on the page.




                                                 1
No. 14-2367                    Brent, et al. v. Snyder, et al.                            Page 2

       The absence of other signatures does not pose a problem for Nathaniel’s wife Sherrie and
his minor children. See Fed. R. App. P. 3(c)(2). But it does pose a problem for his adult
children. Nathaniel does not appear to be licensed to practice law, and as a consequence may not
represent them on appeal—or sign his name on their behalf. See 28 U.S.C. § 1654. Because his
adult children did not sign the notice themselves, they have failed to perfect their appeal. See
Becker v. Montgomery, 532 U.S. 757, 763 (2001). Fortunately for them, that is not the end of the
matter. The signature requirement is mandatory but not jurisdictional. See id. at 765. That
means they may correct their error “by signing the paper on file or by submitting a duplicate that
contains the signature.” Id. at 764 (citing Fed. R. Civ. P. 11(a)).

       We therefore give Aaron Brent, Jamie Brent, and Robert Brent thirty days from this
order’s entry to sign their already-filed notice of appeal or to submit a duplicate notice of appeal
containing their signatures. Otherwise, we will dismiss them as appellants from this appeal.

                                               ENTERED BY ORDER OF THE COURT




                                               _________________________________
                                                     Deborah S. Hunt, Clerk